JOHNSON, Judge.
Appellant appeals from an order dismissing its second amended petition which sought to have certain ad valorem tangible personal property taxes declared illegal, collection enjoined and taxes paid under protest refunded.
Appellant is the lessee in a contract with the National Aeronautics & Space Administration. The contract covers certain citrus groves in Volusia County to which the National Aeronautics & Space Administration holds fee title and which appellant rents for $49,000.00 per year which entitles it to use the land for cultivation and harvesting of citrus fruit. Appellant contends that assessment and collection of the tangible personal property tax is illegal because it is a direct imposition of tax on property of the United States of America which is immune from such tax.
We are of the opinion that the trial court correctly dismissed the second amended petition for the reason that the same failed to state a cause of action. It is well established beyond the need for citation of cases that when Federal property is placed in the hands of private enterprise for gain by that enterprise, the immunity from taxation of the property is lost. We do not feel that appellant has sufficiently alleged facts in its petitions which would give rise to an exception to this rule. The utilization of the property as a predominately public or private purpose, not the character or nature of its owner, is the major criteria in determining liability for taxes. There can be no doubt in the present case that the purposes to which the citrus groves are utilized are essentially private to the appellant, rather than public.
We have considered the remaining points raised by appellant and find them to be substantially without merit.
*121Accordingly, the order dismissing the second amended complaint is affirmed.
SPECTOR, C. J., and WIGGINTON, J., concur.